DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The response filed on 10/16/2020 has been entered and made of record.
Claim 15 has been amended.
Claims 1-20 are currently pending.

Claim 1, the applicant argued that, but neither Laliberte nor Corona, whether taken alone or in combination, teaches or suggests at least the highlighted features of claim 1. Additionally, whether taken alone or in combination with Laliberte, Corona nowhere teaches or suggests "a cellular network operated by a first network operator" and "packet switched network operated by a second network operator." 
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in Fig.1, Laliberte clearly discloses that mobile device 102/mobile client 115 is communicating with a cellular network operated by Mobile Network Operators (MNOs) (i.e., a first network operator) over different types of mobile network architectures, standards and technologies (e.g., CDMA, UMTS etc.) in Cellular Networks or mobile telephone networks since the mobile network operator network 1410 (MNO 1 operator) is for CDMA, GSM, UMTS cellular networks; noted mobile (=cellular) network (see Laliberte, Fig.1 Col 10 lines 13-29, Fig.14 Col 17 lines 31-64 and Fig.9-13 Col 44 lines 1-8). Laliberte also discloses that a smartphone-over-data service of the cellular network is operated by a first mobile network operator (see 

Additionally, Corona reference also discloses that the terminal 202 is sending a SIP registration request 1620 (i.e., service request) through LTE network/cellular network eNode 220 to register for telephony services of the packet-switched network e.g., an Internet Protocol (IP) Multimedia Subsystem (IMS 206) to offer mobile telephone service to its subscribers since all calls are passing through the IMS 206 operated by the packet-switched network operator/another operators/second operator (see Corona, Fig.1 [0012], Fig.1-2 [0016] and Fig.2 [0035]). Corona reference further discloses the IMS 206 of the packet switched network is operated by the another network operators (e.g., VoLTE sessions using SIP signaling, PSTN using signaling system 7, IEEE 802.11 Wi-Fi and OTT sessions) in the LTE cellular network (see Corona, Fig.1 [0015], Fig.2 [0030] and Fig.4 [0054]). 

Claims 8 and 15, Applicant make arguments the same argument as in claim 1. Please see the above for examiner’s response.

	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 6-10, 13-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Laliberte [hereinafter as Laliberte], U.S Patent 10,652,796 B2 in view of Gomez Diaz et al. [hereinafter as Gomez Diaz] U.S Pub 2012/0250622 A1.
Regarding claim 1, Laliberte discloses wherein a method (Fig.1 Col 1 lines 8-10, a method) comprising:
communicating, by a device, with a cellular network operated by a first network operator (Fig.1 Col 10 lines 13-29, mobile device 102/mobile client 115 is communicating/ accessing cellular network operated/run by a first network operator such as Mobile Network Operators (MNO) for CDMA, UMTS etc. in Cellular Networks or mobile telephone networks and Fig.14 Col 17 lines 31-64, MNO 1 operator for CDMA cellular network);
sending, by the device to a packet switched network operated by a second network operator, via a cellular data connection of the cellular network, a request to register for (Fig.15-16 Col 21 lines 31-54, mobile device 1502/mobile client 1515 is sending a SIP registration request 1620 to register for telephony services of the packet switched network via RTP voice data packets and call data communications of device ID (IMSI etc.) cellular data connection and Fig.14-15 Col 17 lines 31-64, MNO 2 operator for LTE cellular  network); and
if a wireless connection to a wireless access point of the packet switched network is available, sending, by the device to the packet switched network, via the wireless access point, a request to initiate voice-over-internet-packet (VoIP) communications via the wireless access point and the packet switched network (Fig.14-15 Col 18 lines 1-39, mobile device 1502/mobile client 1515 is sending a request to initiate voice-over-internet-packet (VoIP) communications/voice-over-data call via the wireless access point 1530 and Wi-Fi packet switched network if the free Wi-Fi data network connection of the packet switched network is available and Fig.15-16 Col 22 lines 28-49, initiating voice-over-internet-packet (VoIP) communications/voice-over-data call via the wireless access point 1530 and Wi-Fi packet switched network when any available Wi-Fi access point data connection of the packet switched network is connected).	
	Even though Laliberte discloses wherein sending, by the device to a packet switched network operated by a second network operator, via a cellular data connection of the cellular network, a request to register for telephony services of the packet switched network, in the same field of endeavor, Gomez Diaz teaches wherein sending, by the device to a packet switched network operated by a second network operator, via a cellular data connection of the cellular network, a request to register for telephony services of the packet switched network (Fig.1-2 [0024]-[0025], the user terminal is sending to a packet switched network operated by a second operator, via a cellular data connection of the LTE cellular network, a request to register for telephony services communication of the packet switched network).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Laliberte incorporate the teaching of Gomez Diaz in order to improve the assignment of resources in communication networks providing multimedia services.
	It would have been beneficial to use the service identification node which routes the request for communication to the packet switched network of the second operator if the requested communication is not a voice-type communication and it is not indicated that the second operator wants the communication to be routed through the circuit switched network as taught by Gomez Diaz to have incorporated in the system of Laliberte to provide for the improvement of routing of an IMS (IP Multimedia Subsystem) network communications. (Gomez Diaz, Fig.1-2 [0024]-[0025] and Fig.3-4 [0035])

Regarding claim 2, Laliberte and Gomez Diaz disclose all the elements of claim 1 as stated above wherein Laliberte further discloses if a wireless connection to a wireless access point of the packet switched network is not available, sending, by the device to the packet switched network, via the cellular data connection of the cellular network, the request to initiate voice-over-internet-packet (VoIP) communications via the cellular data connection and the packet switched network (Fig.16-19 Col 32 lines 60-67 to Col 33 lines 6-20, mobile device /mobile client is sending the request to initiate voice-over-internet-packet (VoIP) communications/ voice-over-data call via the cellular data connection of the 4G/LTE cellular network if a wireless connection to a Wi-Fi access point 1530 or 1902 of the packet switched network is not available or fades out).

Regarding claim 3, Laliberte and Gomez Diaz disclose all the elements of claim 1 as stated above wherein Laliberte further discloses the packet switched network comprises an Internet Protocol (IP) multimedia core network subsystem (Fig.1-2&6 Col 39 lines 6-26, the VoIP/ smartphone-over-data SoIP packet switched network comprises an Internet Protocol (IP) address of IMSI, MSISDN multimedia core network subsystem). Additionally, Gomez Diaz discloses the packet switched network comprises an Internet Protocol (IP) multimedia core network subsystem (Fig.1-2 [0022], the packet switched network comprises an Internet Protocol (IP) packet data of IMS multimedia core network subsystem).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Laliberte incorporate the teaching of Gomez Diaz in order to improve the assignment of resources in communication networks providing multimedia services.
	It would have been beneficial to use an Internet Protocol (IP) multimedia core network subsystem as taught by Gomez Diaz to have incorporated in the system of Laliberte to provide for improvement of routing of an IMS (IP Multimedia Subsystem) network communications. (Gomez Diaz, Fig.1-2 [0022] and Fig.3-4 [0035])

Regarding claim 6, Laliberte and Gomez Diaz disclose all the elements of claim 1 as stated above wherein Laliberte further discloses the device communicates with the (Fig.1 Col 10 lines 13-29, mobile device 102/mobile client 115 communicates with the cellular network 100 via a base stations 106, 108 of the cellular networks such as GSM or CDMA, UMTS etc. based networks).

Regarding claim 7, Laliberte and Gomez Diaz disclose all the elements of claim 1 as stated above wherein Laliberte further discloses the device communicates with the cellular network based on first credentials comprising a first telephone number associated with the cellular network and provisioned by the first network operator (Fig.14-15 Col 22 lines 50-67-Col 23 lines 1-4, mobile device/ mobile client communicates with the cellular network based on first credentials SoIP subscription comprising a first regular telephone number associated with the cellular network and provisioned by the first network operator MNO 1), and wherein the device communicates with the packet switched network based on second credentials comprising a second telephone number associated with the packet switched network and provisioned by the second network operator (Fig.14-15 Col 23 lines 5-23, mobile device/ mobile client communicates with the Wi-Fi packet switched network VoIP Cloud based on second credentials comprising a second telephone number associated with the WLAN Wi-Fi packet switched network and provisioned by the second network operator MNO 2).

Regarding claim 8, Laliberte discloses wherein a system (Fig.1 Col 1 lines 8-10, a system) comprising:

comprises a base station configured to provide access to the cellular network (Fig.1 Col 10 lines 13-29, cellular network operated/run by a first network operator such as Mobile Network Operators (MNO) for CDMA, UMTS etc. in Cellular Networks or mobile telephone based networks base station configured to provide access to the cellular network and Fig.14 Col 17 lines 31-64, MNO 1 operator for CDMA cellular network);
a packet switched network operated by a second network operator, wherein the packet switched network comprises a wireless access point configured to provide access to the packet switched network (Fig.1 Col 10 lines 30-58, a packet switched network operated by a second network operator, wherein the packet switched network comprises a wireless access point (WAP) configured to provide access to the packet switched network and Fig.14 Col 17 lines 31-64, operator for second network); and
a mobile device (Fig.1 Col 10 lines 13-29, mobile device 102/mobile client 115):
communicate with the cellular network via the base station (Fig.1 Col 10 lines 59-67, mobile device 102/mobile client 115 is communicating with the cellular network 100 via the base stations 106, 108 networks);
send, to the packet switched network, via a cellular data connection of the cellular network, a request to register for telephony services of the packet switched network (Fig.15-16 Col 21 lines 31-54, mobile device 1502/mobile client 1515 is sending a SIP registration request 1620 to register for telephony services of the packet switched network via RTP voice data packets and call data communications of device ID (IMSI etc.) cellular data connection and Fig.14-15 Col 17 lines 31-64, MNO 2 operator for LTE cellular network); and
(Fig.14-15 Col 18 lines 1-39, mobile device 1502/mobile client 1515 is sending a request to initiate voice-over-internet-packet (VoIP) communications/voice-over-data call via the wireless access point 1530 and Wi-Fi packet switched network if the free Wi-Fi data network connection of the packet switched network is available and Fig.15-16 Col 22 lines 28-49, initiating voice-over-internet-packet (VoIP) communications/voice-over-data call via the wireless access point 1530 and Wi-Fi packet switched network when any available Wi-Fi access point data connection of the packet switched network is connected).
	Even though Laliberte discloses wherein a packet switched network operated by a second network operator, in the same field of endeavor, Gomez Diaz teaches wherein a packet switched network operated by a second network operator (Fig.1-2 [0024]-[0025], a packet switched network operated by a second operator, via a cellular data connection of the LTE cellular network, for telephony services communication of the packet switched network).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Laliberte incorporate the teaching of Gomez Diaz in order to improve the assignment of resources in communication networks providing multimedia services.
	It would have been beneficial to use the service identification node which routes the request for communication to the packet switched network of the second operator if 

Regarding claim 9, Laliberte and Gomez Diaz disclose all the elements of claim 8 as stated above wherein Laliberte further discloses the mobile device is further configured to:
if a wireless connection to the wireless access point of the packet switched network is not available, send, to the packet switched network, via the cellular data connection of the cellular network, the request to initiate voice-over-internet-packet (VoIP) communications via the cellular data connection and the packet switched network (Fig.16-19 Col 32 lines 60-67 to Col 33 lines 6-20, mobile device /mobile client is sending the request to initiate voice-over-internet-packet (VoIP) communications/ voice-over-data call via the cellular data connection of the 4G/LTE cellular network if a wireless connection to a Wi-Fi access point 1530 or 1902 of the packet switched network is not available or fades out).

Regarding claim 10, Laliberte and Gomez Diaz disclose all the elements of claim 8 as stated above wherein Laliberte further discloses the packet switched network comprises an Internet Protocol (IP) multimedia core network subsystem (Fig.1-2&6 Col 39 lines 6-26, the VoIP/ smartphone-over-data SoIP packet switched network comprises an Internet Protocol (IP) address of IMSI, MSISDN multimedia core network subsystem). Additionally, Gomez Diaz discloses the packet switched network comprises an Internet Protocol (IP) multimedia core network subsystem (Fig.1-2 [0012], the packet switched network comprises an Internet Protocol (IP) packet data of IMS multimedia core network subsystem).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Laliberte incorporate the teaching of Gomez Diaz in order to improve the assignment of resources in communication networks providing multimedia services.
	It would have been beneficial to use an Internet Protocol (IP) multimedia core network subsystem as taught by Gomez Diaz to have incorporated in the system of Laliberte to provide for improvement of routing of an IMS (IP Multimedia Subsystem) network communications. (Gomez Diaz, Fig.1-2 [0022] and Fig.3-4 [0035])

Regarding claim 13, Laliberte and Gomez Diaz disclose all the elements of claim 8 as stated above wherein Laliberte further discloses the mobile device communicates with the cellular network based on first credentials comprising a first telephone number associated with the cellular network and provisioned by the first network operator (Fig.14-15 Col 22 lines 50-67-Col 23 lines 1-4, mobile device/ mobile client communicates with the cellular network based on first credentials SoIP subscription comprising a first regular telephone number associated with the cellular network and provisioned by the first network operator MNO 1), and wherein the device communicates with the packet switched network based on second credentials comprising a second telephone number associated with the packet switched network (Fig.14-15 Col 23 lines 5-23, mobile device/ mobile client communicates with the Wi-Fi packet switched network VoIP Cloud based on second credentials comprising a second telephone number associated with the WLAN Wi-Fi packet switched network and provisioned by the second network operator MNO 2).

Regarding claim 14, Laliberte and Gomez Diaz disclose all the elements of claim 13 as stated above wherein Laliberte further discloses VoIP communications initiated by the mobile device either via the cellular data connection and the packet switched network or via the wireless access point and the packet switched network appear to a destination of the VoIP communication as originating from the second telephone number associated with the packet switched network (Fig.14-15 Col 18 lines 23-39, VoIP communications/SoIP environment initiated by the mobile device/mobile client either via the voice-over-data call cellular data connection and the packet switched network or via the wireless access point Wi-Fi (WAP) and the packet switched network appear to a destination of the VoIP calling/communication as originating from the second telephone number/an appropriate mobile or landline phone number associated with the Wi-Fi packet switched network and Fig.13-15 Col 49 lines 43-50, VoIP communications/SoIP environment initiated by the mobile device/mobile client either via the Smartphone-over-IP cellular data connection and the packet switched network or via the wireless access point Wi-Fi (WAP) and the packet switched network appear to a destination of the VoIP call/SMS as originating from the second telephone number/the called phone number).

Regarding claim 15, Laliberte discloses wherein a method (Fig.1 Col 1 lines 8-10, a method) comprising:
receiving, from a component of a cellular network operated by a first network operator (Fig.1 Col 10 lines 13-29, a component of cellular network operated/run by a first network operator such as Mobile Network Operators (MNO) for CDMA, UMTS etc. in Cellular Networks or mobile telephone networks and Fig.14 Col 17 lines 31-64, MNO 1 operator for CDMA cellular  network), by a packet switched network operated by a second network operator (Fig.14-15 Col 17 lines 31-64, a packet switched network operated by MNO 2 operator for LTE cellular  network), a telephony request comprising a first identifier associated with a device that initiated the telephony request via the cellular network (Fig.15-16 Col 21 lines 31-54, receiving a telephony SIP registration request 1620 to register for telephony services of the packet switched network, including a first identifier device ID (IMSI etc.) IP address 10.10.0.1 associated with mobile device 1502/ mobile client 1515 that initiated the telephony request via the mobile cellular network and Fig.16 Col 20 lines 36-56, the first identifier associated with a calling device 1502 that initiated the telephony request via the cellular network), wherein the first identifier identifies the device to the first network operator (Fig.15-16 Col 20 lines 36-56, the first identifier identifies the mobile device 1502/ mobile client 1515 to the first mobile network operator MNO 1); determining, by the packet switched network operated by the second network operator, that the first identifier maps to a second identifier that identifies the device to the second network operator (Fig.15-19 Col 24 lines 10-34, the packet switched network operated by the second network operator (MNO 2) is determining that the first identifier maps to a second identifier that identifies the device to the second network telephony operator MNO 2 and Fig.6 Col 39 lines 56-67, the packet switched network of the SoIP environment 200 is probing and identifying that the first identifier maps to a second identifier that identifies the device to the second network telephony operator of the cellular network);
modifying, by the packet switched network, the telephony request by replacing the first identifier with the second identifier in the request (Fig.17 Col 29 lines 35-67 to Col 30 lines 1-17, the packet switched network is modifying the telephony request by replacing the first identifier with the second identifier in the request when extracting the make, model, International Mobile Station Equipment Identity (IMEI) and current mobile cellular operator and Fig.17 Col 32 lines 60-67 to Col 33 lines 1-20, the packet switched network is modifying the telephony request by replacing the first identifier with the second identifier in the request when the Wi-Fi network is fade out or drop in call quality and switching to available mobile cellular network connection/ new data network connection); and
forwarding, by the packet switched network, the modified telephony request toward a destination of the telephony request (Fig.17 Col 29 lines 35-67 to Col 30 lines 1-27, forwarding the modified telephony request toward a destination of the telephony request and Fig.17 Col 32 lines 60-67 to Col 33 lines 1-20, forwarding the modified telephony request toward a destination of the telephony request to available mobile cellular network connection/ new data network connection).
	Even though Laliberte discloses wherein a packet switched network operated by a second network operator, in the same field of endeavor, Gomez Diaz teaches wherein a packet switched network operated by a second network operator (Fig.1-2 [0024]-[0025], a packet switched network operated by a second operator, via a cellular data connection of the LTE cellular network, for telephony services communication of the packet switched network).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Laliberte incorporate the teaching of Gomez Diaz in order to improve the assignment of resources in communication networks providing multimedia services.
	It would have been beneficial to use the service identification node which routes the request for communication to the packet switched network of the second operator if the requested communication is not a voice-type communication and it is not indicated that the second operator wants as taught by Gomez Diaz to have incorporated in the system of Laliberte to provide for improvement of routing of an IMS (IP Multimedia Subsystem) network communications. (Gomez Diaz, Fig.1-2 [0024]-[0025] and Fig.3-4 [0035])

Regarding claim 16, Laliberte and Gomez Diaz disclose all the elements of claim 15 as stated above wherein Laliberte further discloses the packet switched network comprises an Internet Protocol (IP) multimedia core network subsystem (Fig.1-2&6 Col 39 lines 6-26, the VoIP/ smartphone-over-data SoIP packet switched network comprises an Internet Protocol (IP) address of IMSI, MSISDN multimedia core network subsystem). Additionally, Gomez Diaz discloses the packet switched network comprises an Internet Protocol (IP) multimedia core network subsystem (Fig.1-2 [0022], the packet switched network comprises an Internet Protocol (IP) packet data of IMS multimedia core network subsystem).

	It would have been beneficial to use an Internet Protocol (IP) multimedia core network subsystem as taught by Gomez Diaz to have incorporated in the system of Laliberte to provide for improvement of routing of an IMS (IP Multimedia Subsystem) network communications. (Gomez Diaz, Fig.1-2 [0022] and Fig.3-4 [0035])

Regarding claim 18, Laliberte and Gomez Diaz disclose all the elements of claim 15 as stated above wherein Laliberte further discloses the first identifier comprises a first telephone number provisioned for the device by the first network operator (Fig.14-15 Col 22 lines 50-67-Col 23 lines 1-4, the first identifier of the mobile device/ mobile client comprising a first regular telephone number associated with the cellular network and provisioned by the first network operator MNO 1), and wherein the second identifier comprises a second telephone number provisioned for the device by the second network operator (Fig.14-15 Col 23 lines 5-23, the second identifier comprising a second telephone number associated with the WLAN Wi-Fi packet switched network and provisioned by the second network operator MNO 2).

Regarding claim 19, Laliberte and Gomez Diaz disclose all the elements of claim 15 as stated above wherein Laliberte further discloses the telephony request is received by the packet switched network from the cellular network using a session initiation protocol (SIP) trunk connecting the packet switched network and the cellular network (Fig.15-16 Col 18 lines 40-67 to Col 19 lines 1-2, the telephony request is received by the packet switched network from the cellular network using a session initiation protocol (SIP) trunk (such as SIP-SDP path 1544, H.323, SCCP, etc.) connecting the packet switched network and the mobile cellular network and Fig.15-16 Col 21 lines 31-67, using a session initiation protocol (SIP) trunk (such as new SIP register request 1624) connecting the packet switched network and the mobile cellular network for receiving the telephony request).



Claims 4-5, 11-12, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Laliberte [hereinafter as Laliberte], U.S Patent 10,652,796 B2 in view of Gomez Diaz et al. [hereinafter as Gomez Diaz] U.S Pub 2012/0250622 A1 further in view of Corona et al. [hereinafter as Corona] U.S Pub 2018/0124124 A1.
Regarding claim 4, Laliberte and Gomez Diaz disclose all the elements of claim 1 as stated above wherein Laliberte further discloses the wireless access point of the packet switched network operates in accordance with the IEEE 802.11 (Wi-Fi) radio access technology (Fig.1-2 Col 10 lines 30-58, the wireless access point (WAP) of the Wi-Fi packet switched network operates in accordance with the IEEE 802.11 (Wi-Fi) radio access technology), and wherein the device establishes a Wi-Fi connection to the packet switched network via the wireless access point (Fig.14-15 Col 17 lines 65-67 to Col 18 lines 1-22, mobile device /mobile client establishes a Wi-Fi WLAN connection to the Wi-Fi packet switched network via the wireless access point WAP 1530). 
(Fig.1-2 [0015], the wireless access point (WAP) 222 of the Wi-Fi packet switched network operates in accordance with the IEEE 802.11 (Wi-Fi) radio access technology), and wherein the device establishes a Wi-Fi connection to the packet switched network via the wireless access point (Fig.1-2 [0032], establishes a WiFi LAN-based access network 124 connection to the Wi-Fi packet switched network via the wireless access point WAP 222).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Laliberte and Gomez Diaz incorporate the teaching of Corona in order to provide an improving usability of the network.
	It would have been beneficial to use the LAN-based access network 214, e.g., a WIFI network, which includes a wireless access point (WAP) 222, e.g., a WIFI WAP, that provides connectivity to the LAN-based access network 214 as taught by Corona to have incorporated in the system of Laliberte and Gomez Diaz to improve efficiency of the data exchange protocols. (Corona, Fig.1-2 [0012], Fig.1-2 [0013] and Fig.1-2 [0032])

Regarding claim 5, Laliberte and Gomez Diaz disclose all the elements of claim 1 as stated above wherein Gomez Diaz further discloses the cellular network comprises an evolved packet core (EPC) network that implements the Long-Term Evolution (LTE) radio access technology (Fig.1-2 [0005], the cellular network comprises the Long-Term Evolution (LTE) radio access technology).
	Even though Laliberte and Gomez Diaz discloses wherein the cellular network comprises an evolved packet core (EPC) network that implements the Long-Term Evolution (LTE) radio access technology, in the same field of endeavor, Corona teaches wherein the cellular network comprises an evolved packet core (EPC) network that implements the Long-Term Evolution (LTE) radio access technology (Fig.2 [0033], the cellular network comprises an evolved packet core (EPC) network that implements the Long-Term Evolution (LTE) radio access technology).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Laliberte and Gomez Diaz incorporate the teaching of Corona in order to provide an improving usability of the network.
	It would have been beneficial to use an evolved packet core (EPC) network that implements the Long-Term Evolution (LTE) radio access technology as taught by Corona to have incorporated in the system of Laliberte and Gomez Diaz to improve efficiency of the data exchange protocols. (Corona, Fig.1-2 [0013] and Fig.2 [0033])

Regarding claim 11, Laliberte and Gomez Diaz disclose all the elements of claim 8 as stated above wherein Laliberte further discloses the wireless access point of the packet (Fig.1-2 Col 10 lines 30-58, the wireless access point (WAP) of the Wi-Fi packet switched network operates in accordance with the IEEE 802.11 (Wi-Fi) radio access technology), and
wherein the mobile device establishes a Wi-Fi connection to the packet switched network via the wireless access point (Fig.14-15 Col 17 lines 65-67 to Col 18 lines 1-22, mobile device /mobile client establishes a Wi-Fi WLAN connection to the Wi-Fi packet switched network via the wireless access point WAP 1530). 
	Even though Laliberte and Gomez Diaz discloses wherein the wireless access point of the packet switched network operates in accordance with the IEEE 802.11 (Wi-Fi) radio access technology, and wherein the mobile device establishes a Wi-Fi connection to the packet switched network via the wireless access point, in the same field of endeavor, Corona teaches wherein the wireless access point of the packet switched network operates in accordance with the IEEE 802.11 (Wi-Fi) radio access technology (Fig.1-2 [0015], the wireless access point (WAP) 222 of the Wi-Fi packet switched network operates in accordance with the IEEE 802.11 (Wi-Fi) radio access technology), and
wherein the mobile device establishes a Wi-Fi connection to the packet switched network via the wireless access point (Fig.1-2 [0032], establishes a WiFi LAN-based access network 124 connection to the Wi-Fi packet switched network via the wireless access point WAP 222).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Laliberte 
	It would have been beneficial to use the LAN-based access network 214, e.g., a WIFI network, which includes a wireless access point (WAP) 222, e.g., a WIFI WAP, that provides connectivity to the LAN-based access network 214 as taught by Corona to have incorporated in the system of Laliberte and Gomez Diaz to improve efficiency of the data exchange protocols. (Corona, Fig.1-2 [0012], Fig.1-2 [0013] and Fig.1-2 [0032])

Regarding claim 12, Laliberte and Gomez Diaz disclose all the elements of claim 8 as stated above wherein Gomez Diaz further discloses the cellular network comprises an evolved packet core (EPC) network that implements the Long-Term Evolution (LTE) radio access technology (Fig.1-2 [0005], the cellular network comprises the Long-Term Evolution (LTE) radio access technology).
	Even though Laliberte and Gomez Diaz discloses the cellular network comprises an evolved packet core (EPC) network that implements the Long-Term Evolution (LTE) radio access technology, in the same field of endeavor, Corona teaches wherein
the cellular network comprises an evolved packet core (EPC) network that implements the Long-Term Evolution (LTE) radio access technology (Fig.2 [0033], the cellular network comprises an evolved packet core (EPC) network that implements the Long-Term Evolution (LTE) radio access technology).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Laliberte 
	It would have been beneficial to use an evolved packet core (EPC) network that implements the Long-Term Evolution (LTE) radio access technology as taught by Corona to have incorporated in the system of Laliberte and Gomez Diaz to improve efficiency of the data exchange protocols. (Corona, Fig.1-2 [0013] and Fig.2 [0033])

Regarding claim 17, Laliberte and Gomez Diaz disclose all the elements of claim 15 as stated above wherein Gomez Diaz further discloses the cellular network comprises an evolved packet core (EPC) network that implements the Long-Term Evolution (LTE) radio access technology (Fig.1-2 [0005], the cellular network comprises the Long-Term Evolution (LTE) radio access technology).
	Even though Laliberte and Gomez Diaz discloses wherein the cellular network comprises an evolved packet core (EPC) network that implements the Long-Term Evolution (LTE) radio access technology, in the same field of endeavor, Corona teaches
the cellular network comprises an evolved packet core (EPC) network that implements the Long-Term Evolution (LTE) radio access technology (Fig.2 [0033], the cellular network comprises an evolved packet core (EPC) network that implements the Long-Term Evolution (LTE) radio access technology).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Laliberte and Gomez Diaz incorporate the teaching of Corona in order to provide an improving usability of the network.


Regarding claim 20, Laliberte and Gomez Diaz disclose all the elements of claim 15 as stated above wherein Laliberte further discloses receiving, by the packet switched network operated by the second network operator (Fig.14-15 Col 17 lines 31-64, a packet switched network operated by MNO 2 operator for LTE cellular  network), another telephony request intended for the device, the another telephony request comprising the second identifier that identifies the device to the second network operator of the packet switched network (Fig.14-15 Col 23 lines 5-23, the another telephony request comprising the second identifier that identifies a second telephone number associated with the WLAN Wi-Fi packet switched network and provisioned by the second network operator MNO 2);
determining, by the packet switched network, that the device is not reachable via a wireless access point of the packet switched network (Fig.17 Col 32 lines 60-67 to Col 33 lines 1-20, the packet switched network is determining that the of the mobile device/ mobile client is not within range of a wireless access point (WPAN) of the Wi-Fi packet switched network when the Wi-Fi network is fade out or drop in call quality);
determining, by the packet switched network, that the second identifier maps to the first identifier that identifies the device to the first network operator of the cellular network (Fig.17 Col 33 lines 1-20, the packet switched network is determining that the second identifier maps to the first identifier that identifies the mobile device/ mobile client to the first network operator MNO 1 of the cellular network and Fig.21 Col 27 lines 15-31, the packet switched network is determining that the second identifier maps to the first identifier in the operator’s mobile APN 2128 that identifies the mobile device/ mobile client to the first network operator MNO 1 of the cellular network);
modifying the telephony request by replacing the second identifier with the first identifier in the request (Fig.17 Col 29 lines 35-67 to Col 30 lines 1-17, the packet switched network is modifying the telephony request by replacing the second identifier with the first identifier in the request when extracting the make, model, International Mobile Station Equipment Identity (IMEI) and current wireless packet switched network operator and Fig.17 Col 32 lines 60-67 to Col 33 lines 1-20, the packet switched network is modifying the telephony request by replacing the second identifier with the first identifier in the request when the Wi-Fi network is fade out or drop in call quality and switching to available mobile cellular network connection/ new data network connection); and
forwarding, by the packet switched network to the cellular network, the modified telephony request (Fig.17 Col 29 lines 35-67 to Col 30 lines 1-27, forwarding the modified telephony request toward a destination of the telephony request and Fig.17 Col 32 lines 60-67 to Col 33 lines 1-20, forwarding the modified telephony request toward a destination of the telephony request to available mobile cellular network connection/ new data network connection that is switching to available mobile cellular network connection/ new data network connection). 
(Fig.1-2 [0021], modification of the initiation request 128 (i.e., telephony request) by replacing the second identifier with the first identifier in the initiation request 118 in the serving network 122, 124 and Fig.1-3 [0051], transformation rule is replacing the destination identifier 120 in the modified initiation request 128 for modifying the initiation request 118); and forwarding, by the packet switched network to the cellular network, the modified telephony request (Fig.1-2 [0021]-[0022], the packet switched network is forwarding the modified initiation request 128 (i.e., modified telephony request/identifier) to the cellular network and Fig.1-3 [0051], forwarding the modified telephony request/ identifier to the cellular network). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Laliberte and Gomez Diaz incorporate the teaching of Corona in order to provide an improving usability of the network.
	It would have been beneficial to perform call initiation e.g., as defined in the GSM or VoLTE standards, and can include the exchange of additional messages (not shown) between the terminals 102 and 104 and the routing device 114. Data of the session, such as audio data or video data, can be exchanged between terminals 102 and 104 via a communications channel depicted as media path 134, which can pass through routing



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414